Exhibit 10.3



EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”), is hereby made this 12th
day of August, 2020, between UroGen Pharma, Inc., a wholly owned subsidiary (the
“Subsidiary”) of UroGen Pharma, Ltd. (the “Parent”, and the Subsidiary and the
Parent together, the “Company”), and Jason Smith (the “Executive”)
(collectively, the “Parties”).

WHEREAS, the Company desires for Executive to provide services to the Company,
and wishes to provide Executive with certain compensation and benefits in return
for such employment services; and

WHEREAS, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1.

Employment by the Company.

1.1

Position.

Executive shall serve as the Company’s General

Counsel/Chief Compliance Officer/Corporate Secretary. Executive’s employment
with the Company shall commence on August 31, 2020 (the “Start Date”). During
Executive’s employment with the Company, Executive will devote Executive’s best
efforts and substantially all of Executive’s business time and attention to the
business of the Company, except for (i) approved outside activities (e.g.,
charitable activities, conferences, events, etc.), and (ii) approved vacation
periods, reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies, and as otherwise permitted by this
Agreement.

1.2

Duties and Location. Executive shall perform such duties as are

typically required by a General Counsel/Chief Compliance Officer/Corporate
Secretary, and will have day-to-day responsibility for all legal and compliance
activities of the company.

Executive will report to the Company’s Chief Executive Officer. Executive’s
primary work location will be the Company’s Princeton, NJ office (or company’s
corporate headquarters location).

1.3

Policies and Procedures. The employment relationship between the

Parties shall be governed by the general employment policies and practices of
the Company, except that when the terms of this Agreement differ from, or are in
conflict with, the Company’s general employment policies or practices, this
Agreement shall control.

2.

Compensation.

2.1Salary.

For services to be rendered hereunder, Executive shall

receive a base salary at the rate of $425,000.00 per year (the “Base Salary”),
subject to

 



 

 

--------------------------------------------------------------------------------

Exhibit 10.3



standard payroll deductions and withholdings and payable in accordance with the
Company’s regular payroll schedule.

2.2

Signing Bonus. The Company will pay Executive a one-time Signing

Bonus of $100,000.00, such payment is subject to standard payroll deductions and

withholdings. The Signing Bonus will be paid to Executive in advance of being
earned, within thirty (30) days after your Start Date. You will earn the Signing
Bonus if you remain continuously employed with the Company through the one-year
anniversary of your Start Date. If your employment with the Company terminates
for any reason prior to the one-year anniversary of your Start Date, you agree
to repay the entire Start Bonus paid to you by the Company in advance of
becoming earned.

2.3

Annual Bonus. Executive will be eligible for an annual discretionary

bonus, with an annual target of 50% of Executive’s Base Salary (the “Annual
Bonus”), pro-

rated in the case of a partial calendar year. Whether Executive receives an
Annual Bonus for any given year, and the amount of any such Annual Bonus, will
be determined by the Company, with input from the Company’s Board of Directors,
in its sole discretion based upon the Company’s and Executive’s achievement of
goals and objectives to be determined on an annual basis by the Company in a
manner consistent with other senior management. Except as outlined in Section
5.2, Executive must remain an active employee through the end of any given
calendar year in order to earn an Annual Bonus for that year and any such bonus
will be paid prior to March 15 of the following year.

3.

Standard Company Benefits. Executive shall be eligible to participate in

all employee benefit programs which are made available generally to the
Company’s U.S.- based senior executive group, on a basis comparable to such
group. Employee shall be

eligible to receive two hundred hours (200) paid time off (PTO) hours annually,
in accordance with the Company’s paid time off policy. The Company reserves the
right to cancel or change the benefit plans or programs it offers to its
employees at any time, provided that such cancellation or change is generally
applicable to the Company’s U.S.-based senior executive group participating in
such plan or program.

4.

Equity.

4.1

Subject to approval by the Board of Directors of the Parent, Executive

shall be granted an option to purchase 60,000 of the Company’s ordinary shares,
par value NIS 0.01 (the “Ordinary Shares”) in the Parent at the fair market
value on the date of grant (the “Option”) and 25,000 restricted stock units of
the Parent (the “RSU”). The Option and RSU shall be governed in all respects by
the terms of the governing plan documents and option and restricted stock
agreements between Executive and the Parent. Employee equity

grants are made periodically at the discretion of the board of directors,
typically on a quarterly basis. These equity grants are intended to be a
material inducement to your acceptance of employment with the company. The
Option and RSU will vest over 3 years - 1/3 will vest on the first anniversary
of the Vesting Commencement Date, and 1/3 of the Option and RSU will vest
annually thereafter for the remaining two (2) years. Executive will be eligible
for consideration for annual grants of additional equity awards pursuant to the

 



 

 

--------------------------------------------------------------------------------

Exhibit 10.3



process applicable to other members of the executive leadership team, with the
terms of any such grants to be determined in the sole discretion of the Board.
Target value of annual awards are at the discretion of the board but will target
range equal to target bonus value.

i.e. 50% of annual salary.

5.

Termination of Employment; Severance.

5.1

At-Will Employment. Executive’s employment relationship is at-

will. Either Executive or the Company may terminate the employment relationship
at any time, with or without Cause or advance notice.

5.2

Termination By Company Without Cause; Termination by

Executive With Good Reason; Death or Disability

(i) The Company may terminate Executive’s employment with the Company at any
time without Cause (as defined below). Executive may terminate his/her
employment at any time for Good Reason, as defined below. Executive’s employment
with the Company may also be terminated due to Executive’s death or Disability.
For this purpose, “Disability” shall mean that Executive is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, and shall
be determined in the good faith and reasonable discretion of the Board.

(ii)

In the event Executive’s employment with the Company is

terminated by the Company without Cause, by the Executive for Good Reason, or by
reason of Executive’s death or Disability, then provided such termination
constitutes a “separation

from service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder, a “Separation from Service”),
and provided that Executive remains in compliance with the terms of this
Agreement, the Company shall provide Executive with the following Severance
Benefits:

(a)

The Company shall pay Executive, as severance, the

equivalent of six (6) months of Executive’s base salary in effect as of the date
of Executive’s

employment termination (without taking into account any reduction in salary
constituting Good Reason), subject to standard payroll deductions and
withholdings (the “Severance”). The Severance will be paid as a continuation on
the Company’s regular payroll, beginning on the sixtieth (60th) day following
Executive’s Separation from Service, provided the Separation Agreement (as
discussed in Paragraph 6) has become effective.

(b)

The Company shall pay Executive a pro-rata bonus

through the date of termination, which bonus shall be paid only to the extent
earned based

on actual Company performance, not to exceed 100% of the target (with any
individual performance component deemed achieved), on the date in the year
following termination on which bonuses are paid to other senior executives of
the Company (but in any event prior to

 



 

 

--------------------------------------------------------------------------------

Exhibit 10.3



March 15 of such year), provided the Separation Agreement (as discussed in
Paragraph 6) has become effective.

(c)

The Company shall pay Executive any annual bonus

earned with respect to the year preceding the year of termination, if not
already paid by the

date of termination, which amount shall be paid on the sixtieth (60th) day
following Executive’s Separation from Service, provided the Separation Agreement
(as discussed in Paragraph 6) has become effective.

(d)

The vesting of any of the Executive’s unvested

restricted shares and options, including the Option, shall be accelerated by one
(1) quarter, such that 8.33% of the then-unvested restricted shares and options
shall be deemed immediately vested and exercisable as of Executive’s last day of
employment.

(e)

The Company shall reimburse Executive the amount

of any COBRA continuation premium payments made by Executive during the six (6)
month period following the date of termination, or the period ending when
Executive becomes eligible for comparable group medical benefits coverage from
another source (whichever comes first).

5.3

Resignation

by

the

Executive

WithoutGood

Reason;

Termination by the Company for Cause

(i)

The Company may terminate Executive’s employment with

the Company at any time for Cause and Executive may resign at any time.

(ii)

If Executive resigns or the Company terminates Executive’s

employment for Cause, then (i) Executive will no longer vest in additional
unvested portions

in the Option and the RSU, (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned), and (c) Executive will not be entitled to any Severance Benefits. In
addition, Executive shall resign from all positions and terminate any
relationships as an employee, advisor, officer or director with the Company and
any of its affiliates, each effective on the date of termination.

6.

Conditions to Receipt of Severance Benefits. The receipt of the Severance

Benefits will be subject to Executive signing and not revoking a separation
agreement and release of claims in a form reasonably satisfactory to the Company
(the “Separation

Agreement”).

No Severance Benefits will be paid or provided until the Separation

Agreement becomes effective. Executive shall also resign from all positions and
terminate any relationships as an employee, advisor, officer or director with
the Company and any of

its affiliates, each effective on the date of termination.

7.

Benefits in Connection with a Change of Control.

7.1

Termination of Employment in Connection with a Change of

Control. If there is a Change of Control (as defined below) and (i) Executive’s
employment

 



 

 

--------------------------------------------------------------------------------

Exhibit 10.3



is terminated Without Cause (as defined below), or (ii) Executive terminates
his/her employment with Good Reason (as defined below), in either case within
three months prior to, or 24 months following the effective date of the Change
of Control, and provided a Separation Agreement (as discussed in Section 6) has
become effective, then, in substitution for any benefits provided in Section
5.2, Executive shall be entitled to the following benefits:

(A) a lump sum payment equal to the sum of (y) 12 months of Executive’s
then-current annual Base Salary and (z) 100% of the current target bonus
percentage of Executive’s current annual Base Salary, to be made not later than
60 days following Executive’s date of termination; and (B) the amount of any
COBRA continuation premium payments made by Executive during the twelve (12)
month period following the date of termination, or the period ending when
Executive becomes eligible for comparable group medical benefits from another
source (whichever comes first). For avoidance of doubt, under no circumstances
shall Executive receive benefits under both this Section 7.1 and Section 5.2.

7.2 Acceleration of Options; Change of Control. In the event of a  Change of
Control (as defined below) that occurs prior to Executive’s termination of
employment, 100% of the Options and the RSU that have not yet become exercisable
or vested shall become exercisable and vested immediately prior to the closing
of the Change of Control.

8.

Section 409A.It is intended that all of the Severance Benefits and other

payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A. For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct payment.
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by the Company at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement with the Company are deemed to be “deferred compensation”, then
to the extent delayed commencement of any portion of such payments is required
in order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i)
and the related adverse taxation under Section 409A, such payments shall not be
provided to Executive prior to the earliest of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with the Company, (ii) the date of Executive’s death or (iii) such earlier date
as permitted under Section 409A without the imposition of adverse taxation. Upon
the first business day following the expiration of such applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Paragraph shall
be paid in a lump sum to Executive, and any remaining payments due shall

 



 

 

--------------------------------------------------------------------------------

Exhibit 10.3



be paid as otherwise provided herein or in the applicable agreement. No interest
shall be due on any amounts so deferred.

9.

Definitions.

9.1

Change of Control. For purposes of this Agreement, “Change of

Control” shall mean: the acquisition of the Company or the Parent by another
entity by

means of any transaction or series of related transactions approved by the Board
of Directors of the Parent to which the Parent is party (including, without
limitation, any stock acquisition, reorganization, merger or consolidation, but
excluding any sale of stock for capital raising purposes) other than a
transaction or series of transactions in which the holders of the voting
securities of the Parent outstanding immediately prior to such transaction
continue to retain (either by such voting securities remaining outstanding or by
such voting securities being converted into voting securities of the surviving
entity), as a result of Ordinary Shares in the Company held by such holders
prior to such transaction, at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such transaction or series of transactions.

9.2

Cause. For purposes of this Agreement, “Cause” for termination will

mean: (a) commission of any felony, or other crime involving dishonesty; (b)
participation

in any fraud against the Company; (c) material breach of Executive’s duties to
the Company;

(d) intentional and material damage to any property of the Company; (e)
misconduct or other violation of Company policy that causes material harm to the
Company; (f) material breach of any material written agreement with the Company
or any material written Company policy; and (g) conduct by Executive which in
the good faith and reasonable determination by the Board of Directors
demonstrates gross unfitness to serve. An event described in (c), (d), (f) and
(g) shall not be treated as “Cause” until after Executive has been given written
notice of such event, failure, conduct or breach and Executive fails to cure
such event, failure, conduct or breach within 30 days from such written notice;
provided, however, that such 30-day cure period shall not be required if the
event, failure, conduct or breach is incapable of being cured.

9.3

Good Reason. For purposes of this Agreement, “Good Reason” for

resignation will mean: (a) a material reduction in Executive’s responsibilities,
authorities,

title or reporting relationship; (b) the requirement that Executive relocate to
a location outside of the New York-Newark-Jersey City, NY-NJ-PA Metropolitan
Statistical Area, as defined by the U.S. Office of Management and Budget; or (c)
material breach by the Company of any material agreement between Executive and
the Company, including this Agreement. In order for Executive to resign for Good
Reason, Executive must provide written notice to the Company’s Board or Chief
Executive Officer within 90 days after the first occurrence of the event giving
rise to Good Reason setting forth the basis for Executive’s resignation.
Executive must then allow the Company at least 45 days from receipt of such
written notice to cure such event, and if such event is not reasonably cured by
the Company within such 45 day period (the “Cure Period”), the Executive must
then

 



 

 

--------------------------------------------------------------------------------

Exhibit 10.3



resign from all positions Executive then holds with the Company not later than
90 days after the expiration of the Cure Period.

10.

Proprietary Information Obligations.As a condition of employment,

Executive shall execute and abide by the Company’s standard form of Employee
Proprietary

Information,Inventions,Non-SolicitationandNon-CompetitionAgreement
“Confidentiality Agreement”).

(the

11.

Outside Activities During Employment

11.1

Non-Company Business. Except with the prior written consent of

the Company, which will not unreasonably be withheld, Executive will not during
the term

of Executive’s employment with the Company undertake or engage in any other
employment, occupation or business enterprise, other than ones in which
Executive is a passive investor. Executive may engage in civic and
not-for-profit activities, so long as such activities do not materially
interfere with the performance of Executive’s duties hereunder.

12. Dispute Resolution. To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Confidential Information Agreement, or Executive’s employment, or the
termination of Executive’s employment, including but not limited to all
statutory claims, will be resolved pursuant to the Federal Arbitration Act, 9
U.S.C. §1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration by a single arbitrator conducted in New York, New York
by Judicial Arbitration and Mediation Services Inc. (“JAMS”) under the then
applicable JAMS rules (at the following web address:

https://www.jamsadr.com/rules-employment-arbitration/);

provided,

however,

this

arbitration provision shall not apply to sexual harassment claims to the extent
prohibited by

applicable law. A hard copy of the rules will be provided to Executive upon
request. A hard copy of the rules will be provided to Executive upon request. By
agreeing to this arbitration procedure, both Executive and the Company waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. In addition, all claims, disputes, or causes of
action under this section, whether by Executive or the Company, must be brought
in an individual capacity, and shall not be brought as a plaintiff (or claimant)
or class member in any purported class or representative proceeding, nor joined
or consolidated with the claims of any other person or entity. The Arbitrator
may not consolidate the claims of more than one person or entity, and may not
preside over any form of representative or class proceeding. To the extent that
the preceding sentences regarding class claims or proceedings are found to
violate applicable law or are otherwise found unenforceable, any claim(s)
alleged or brought on behalf of a class shall proceed in a court of law rather
than by arbitration. The Company acknowledges that Executive will have the right
to be represented by legal counsel at any arbitration proceeding. Questions of
whether a claim is subject to arbitration under this Agreement) shall be decided
by the arbitrator. Likewise, procedural questions which grow out of the dispute
and bear on the final disposition are also matters for the arbitrator. The
arbitrator shall: (a) have the authority to compel adequate discovery for

 



 

 

--------------------------------------------------------------------------------

Exhibit 10.3



the resolution of the dispute and to award such relief as would otherwise be
permitted by law; (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award;
and (c) be authorized to award any or all remedies that Executive or the Company
would be entitled to seek in a court of law. Executive and the Company shall
equally share all JAMS’ arbitration fees. Except as modified in the Confidential
Information Agreement, each party is responsible for  its  own  attorneys’ fees.
Nothing in this Agreement is intended to prevent either Executive or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction. To the extent applicable law prohibits
mandatory arbitration of sexual harassment claims, in the event Executive
intends to bring multiple claims, including a sexual harassment claim, the
sexual harassment may be publicly filed with a court, while any other claims
will remain subject to mandatory arbitration.

13.

General Provisions.

13.1

Notices. Any notices provided must be in writing and will be deemed

effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

13.2

Severability. Whenever possible, each provision of this Agreement

will be interpreted in such manner as to be effective and valid under applicable
law, but if

any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction to the extent possible in keeping with the intent
of the parties.

13.3

Waiver.

Any waiver of any breach of any provisions of this

Agreement must be in writing to be effective, and it shall not thereby be deemed
to have

waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

13.4

Complete Agreement.

This Agreement, together with the

Confidentiality Agreement, constitutes the entire agreement between Executive
and the Company with regard to this subject matter and is the complete, final,
and exclusive embodiment of the Parties’ agreement with regard to this subject
matter. This Agreement is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. It is
entered into without reliance on any promise or representation other than those
expressly contained herein, and it cannot be modified or amended except in a
writing signed by a duly authorized officer of the Company.

 



 

 

--------------------------------------------------------------------------------

Exhibit 10.3



13.5

Counterparts.

This Agreement may be executed in separate

counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

13.6

Headings. The headings of the paragraphs hereof are inserted for

convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

13.7 Successors and Assigns. This Agreement is intended to bind and  inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of her duties hereunder and he may not assign any
of her rights hereunder without the written consent of the Company, which shall
not be withheld unreasonably.

13.8

Tax Withholding and Indemnification. All payments and awards

contemplated or made pursuant to this Agreement will be subject to withholdings
of applicable taxes in compliance with all relevant laws and regulations of all
appropriate government authorities. Executive acknowledges and agrees that the
Company has neither made any assurances nor any guarantees concerning the tax
treatment of any payments or awards contemplated by or made pursuant to this
Agreement. Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

13.9

Insurance and Indemnification. The Company agrees to indemnify

Executive in accordance with Company policy and applicable laws with respect to
any acts or omissions Executive may have committed in her capacity as an office
holder of the

Company, and to include her in the Company’s existing D&O insurance policy in
accordance with Company policy and applicable laws.

13.10Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
New Jersey.

 



 

 

--------------------------------------------------------------------------------

Exhibit 10.3



/s/ Jason Smith

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above.

UROGEN PHARMA, INC.

By:

Liz Barrett

Chief Executive Officer

EXECUTIVE

Jason Smith

/s/ Liz Barrett



 